Citation Nr: 1211553	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as an unspecified skin rash and as basal cell carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for unspecified skin rash. 

In April 2010, the Veteran submitted a written request to withdraw his hearing request with a decision review officer (DRO). In a February 2009 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board at the RO, then submitted a written request to withdraw his request in October 2011. The Board finds that there are no hearing requests pending at this time. 38 C.F.R. § 20.704(e) (2011).    

The issue of entitlement to a compensable evaluation for bilateral hearing loss has been raised by the record in a December 2011 personal statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A June 1983 VA general medical and orthopedic examination report noted the Veteran's denial of having had any specific skin rash during his time of possible exposure to Agent Orange. 

Subsequently, the Veteran's representative requested in September 1999 that the RO consider, in pertinent part, the Veteran's skin rash, to include sores on his neck, arms, and back, based on the Veteran's in-country Vietnam service and symptomatology consistent with dioxin exposure. In a February 2008 statement, the Veteran reported he still had an unhealed sore on his left arm for the past 40 years, and a rash on his sides and stomach that comes and goes. Then in a September 2008 notice of disagreement, the Veteran noted his belief that his skin disorder was related to service as he was diagnosed with the condition within one year of separation from service at the VA Medical Center (VAMC) in Portland, Oregon. 

The Board notes that in a July 1983 rating decision, the RO conceded the Veteran's possible exposure to Agent Orange. In that rating decision, service connection for acne vulgaris was dented.  A September 1971 VA examination report noted acne scars and a June 1983 VA examination report noted healed acne scars.  In the July 2008 rating decision, the RO noted that the Veteran had filed a claim for benefits, including for a skin rash, that was received in September 1999, but unfortunately no action was taken.  The RO denied the claim of service connection for a skin rash (unspecified) on the merits.

Since separation from active military service, a March 2010 VA outpatient treatment record revealed the Veteran's complaint of an unhealed lesion on his left forearm for multiple years and an assessment of a suspicious lesion. At a March 2010 dermatology consultation, his chief complaint was of an enlarging nonhealing nodule on his left dorsal forearm for the past 20 years. After the completion of biopsies, the Veteran was diagnosed with basal cell carcinoma on the left dorsal forearm, and on his central upper back were dermal scarring, melanosis, and seborrheic keratosis. In May 2010, the Veteran underwent an excision and complex repair, was diagnosed with residual basal cell carcinoma on his left dorsal forearm, and there were objective findings on his left inferior elbow of prominent scale crust overlying extensive dermal hemorrhage associated with superficial perivascular infiltrates. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist a claimant in obtaining evidence needed to substantiate a claim on appeal. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). Review of the evidentiary record shows that in light of the Veteran's contentions of continuity of symptomatology to service and herbicide exposure, as well as some indication of a current skin disorder, there remains some question as to whether the Veteran's claimed skin disorder is attributable to his period of active military service, to include as due to herbicide exposure. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, an examination and opinion are necessary prior to final appellate review. See Charles v. Principi, 16 Vet. App. 370 (2002).

Furthermore, in September 1999, the Veteran requested on a VA Form 21-4142 that September 1999 treatment records, with Dr. Doyle from the VAMC in Vancouver, Washington, be released for consideration in conjunction with his pending service connection claims related to Agent Orange exposure. More recently, in the September 2008 notice of disagreement, the Veteran requested VA to look at his 1969 treatment records from the VAMC in Portland, Oregon. The Board notes that the evidence of record currently contains VA outpatient treatment records from the VAMCs in Vancouver and Portland from October 2007 to May 2010. Since VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding the Veteran's claim. Therefore, as VA has notice of the potential existence of VA outpatient treatment records dated 1969 from the Portland VAMC and dated September 1999 from the Vancouver VAMC, such records must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain and associate with the claims file any outstanding VA outpatient treatment records pertaining to the Veteran's claimed skin disorder from the Portland VAMC dated from 1969, from the Vancouver VAMC dated from September 1999, and from any VA outpatient facility dated from May 2010, the date of the most recent treatment record, to the present. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2. Afford the Veteran the appropriate VA examination to identify and clarify whether the Veteran has a current skin disorder, to include basal cell carcinoma, and if so, is there is a causal nexus between the current skin disorder to his period of active military service, to include as due to the conceded herbicide exposure. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted, and all pertinent diagnoses associated with the Veteran's skin found to be present should be diagnosed. The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's current skin disorder, if any, had its origin in service or is in any way related to the Veteran's active service, to include as due to the conceded in-service herbicide exposure.

The VA examiner must provide a full explanation for the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the examiner cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why. 

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


